UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 333-151656 Hibernia Homestead Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 26-2833386 (State or Other Jurisdiction of Incorporation or Organization)(I.R.S. Employer Identification No.) 325 Carondelet Street New Orleans, Louisiana 70130 (Address of Principal Executive Offices)(Zip Code) (504) 522-3203 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ ] Yes[X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer[ ]Accelerated filer [ ] Non-accelerated filer[ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ]Yes[X] No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of December 29, 2008, no shares of the Registrant’s common stock were issued and outstanding. * *The issuer became subject to the filing requirements of Sections 13 and 15(d) when its Form S-1 was declared effective by the SEC on November 12, 2008. Hibernia Homestead Bank and Subsidiary Form 10-Q Table of Contents PART I - FINANCIAL INFORMATION Page Item 1 - Financial Statements (Unaudited) 1 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 tem 3 - Quantitative and Qualitative Disclosures About Market Risk 24 Item 4T -Controls and Procedures 24 PART II - OTHER INFORMATION Item 1 - Legal Proceeding 24 Item 1A - Risk Factors 24 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3 - Defaults Upon Senior Securities 24 Item 4 - Submission of Matters to a Vote of Security Holders 24 Item 5 - Other Information 25 Item 6 - Exhibits 25 Signatures Hibernia Homestead Bank and Subsidiary Consolidated Balance Sheets At September 30, At December 31, 2008 2007 (Unaudited) (In Thousands) Assets Cash, Non-Interest Bearing $ 1,022 $ 69 Cash, Interest Bearing 18 14 Total Cash and Cash Equivalents 1,040 83 Investment Securities: Available for Sale 12,292 15,005 Loans Receivable, Net 30,098 29,440 Accrued Interest Receivable 179 188 Investment in FHLB of Dallas Stock 170 166 Investment in FNBB Stock 210 210 Prepaid Income Taxes 90 Premises and Equipment, Net 5,358 4,598 Deferred Income Taxes 363 273 Prepaid Expenses and Other Assets 464 123 Total Assets $50,174 $50,176 Liabilities and Equity Liabilities Deposits $35,205 $34,692 Advances from Federal Home Loan Bank 600 Federal Funds Purchased 275 Advance Payments by Borrowers for Taxes and Insurance 366 335 Accrued Interest Payable 6 5 Accounts Payable and Other Liabilities 198 236 Income taxes payable 1 Total Liabilities 36,050 35,868 Commitments and Contingencies Equity Accumulated Other Comprehensive Loss, Net of Tax Effects (49) (224) Retained Earnings, Substantially Restricted 14,173 14,532 Total Equity 14,124 14,308 Total Liabilities and Equity $50,174 $50,176 See notes to consolidated financial statements. 1 Hibernia Homestead Bank and Subsidiary Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (In Thousands) Interest Income Loans Receivable First Mortgage Loans $ 451 $ 439 $ 1,337 $ 1,324 Commercial Loans 2 2 Consumer and Other Loans 1 4 Federal Funds Sold and Cash – Interest Bearing 3 14 8 21 Mortgage-Backed Securities 133 174 441 571 Investment Securities Total Interest Income 590 627 1,792 1,916 InterestExpense Deposits 227 317 756 929 Borrowed Funds 6 25 Total Interest Expense 227 317 762 954 Net Interest Income 363 310 1,030 962 Provision for Loan Losses Net Interest Income After Provision for Loan Losses 363 310 1,030 962 Non-Interest Income Other Income 10 10 35 34 Rental Income, Net of Related Expenses 15 37 74 105 Total Non-Interest Income 25 47 109 139 Non-Interest Expenses Salaries and Employee Benefits 276 219 776 678 Occupancy Expenses 82 77 229 226 Data Processing 62 51 173 156 Advertising 46 12 139 37 Professional Fees 34 17 108 52 Supplies and Stationery 12 3 41 13 Telephone and Postage 16 13 46 39 Regulatory Assessments 6 11 27 33 Directors’ Fees 12 9 33 25 Other Operating Expenses 46 26 111 71 Total Non-Interest Expenses 592 438 1,683 1,330 Loss Before Income Tax Benefit (204) (81) (544) (229) Income Tax Benefit (69) (27) (185) (78) Net Loss $ (135) $ (54) $ (359) $ (151) See notes to consolidated financial statements. 2 Hibernia Homestead Bank and Subsidiary Consolidated Statements of Equity(Unaudited) Nine Months Ended September 30, 2008 and 2007 Accumulated Other Comprehensive Income Retained Earnings Total (In Thousands) BALANCE – December 31, 2006 $(370) $ 14,681 $ 14,311 Net Loss (151) (151) Other Comprehensive Income 28 28 BALANCE – September 30, 2007 $ (342) $ 14,530 $ 14,188 BALANCE – December 31, 2007 (224) 14,532 14,308 Net Loss (Unaudited) (359) (359) Other Comprehensive Loss (Unaudited) 175 175 BALANCE – December 31, 2006 $ (49) $ 14,173 $ 14,124 See notes to consolidated financial statements. 3 Hibernia Homestead Bank and Subsidiary Consolidated Statements of Cash Flows(Unaudited) Nine Months Ended September 30, 2008 2007 Cash Flows from Operating Activities (In Thousands) Net Loss $ (359) $ (151) Adjustments to Reconcile Net Loss to: Net Cash (Used in) Provided by Operation Activities Deferred Income Taxes (185) Depreciation and Amortization 180 174 Net Discount Accretion (14) (21) Loss on Sale of Securities Stock Dividend on FHLB of Dallas Stock (4) (6) Changes in Operating Assets and Liabilities: Decrease in Accrued Interest Receivable 9 55 (Increase) Decrease in Prepaid Expenses and Other Assets (342) 89 Increase in Accrued Interest Payable 1 (Decrease) Increase in Accounts Payable and Other Liabilities (38) (115) Decrease (Increase) in Prepaid Income Taxes 91 (22) Net Cash (Used in) Provided by Operating Activities (661) 3 Cash Flows from Investing Activities Net (Increase) Decrease in Loans Receivable (658) 706 Purchase of Securities Available for Sale Maturities, Redemptions and Sales of Securities Available for Sale 2,997 4,253 Proceeds from Maturities of Securities Held to Maturity Purchase of Premises and Equipment (940) (292) Net Cash Provided by Investing Activities 1,399 4,667 Cash Flows from Financing Activities Net Increase (Decrease) in Deposits 513 (1,778) (Repayments) Advances of Short-Term Borrowings from FHLB of Dallas (600) (2,000) Increase in Federal Funds Purchased 275 Net Increase(Decrease) in Advance Payments by Borrowers 31 (4) Net Cash Provided by (Used in) Financing Activities 219 (3,782) Net Increase in Cash and Cash Equivalents 957 888 Cash and Cash Equivalents – Beginning of Period $ 83 $ 364 Cash and Cash Equivalents – End of Period $ 1,040 $ 1,252 Supplementary Schedule of Cash Flow Information Cash Paid for Interest on Deposits and Borrowings $ 762 $ 955 Cash (Received) Paid for Income Taxes $ (91) $ (56) Market Value Adjustment for (Loss) Gain on Securities Available for Sale $ 270 $ 42 See notes to consolidated financial statements. 4 Hibernia Homestead Bank and Subsidiary Notes to Consolidated Financial Statements Note 1.Nature of Operations and Summary of Significant Accounting Policies Nature of Operations Hibernia Homestead Bank (the "Bank") is a mutual savings bank and provides a variety of financial services primarily to individual customers through its three branches in New Orleans and Metairie, Louisiana.The Bank's primary deposit products are checking accounts, money market accounts, interest bearing savings and certificates of deposit.Its primary lending products are residential mortgage loans.In fiscal 2008, the Bank introduced new commercial loan products. The Bank provides services to customers in the New Orleans, Metairie and surrounding areas. The Bank’s operations are subject to customary business risks associated with activities of a financial institution.Some of those risks include competition from other institutions and changes in economic conditions, interest rates and regulatory requirements. In August 2005, Hurricane Katrina caused wide-spread devastation in the areas in which the Bank operates.Certain of the affected areas are still in the process of recovering from the adverse impacts caused by the hurricane.The adverse financial effects of that catastrophe upon the Bank were recognized in its financial statements at that time.To date, no significant additional adverse amounts have manifested themselves.However, since some areas within the Bank's market are still recovering, whether the extent to which those areas eventually recover could adversely affect the future financial condition of area businesses, and the degree of such adverse impact, if any, is unknown at this time. Basis of Presentation and Principles of Consolidation In the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial statements have been included. The consolidated financial statements include the accounts of the Bank and its wholly owned subsidiary, Hibernia Homestead Development Corporation, which was subsequently dissolved in August 2008.All significant intercompany balances and transactions between the Bank and its wholly owned subsidiary have been eliminated. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for losses on loans and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans.In connection with the determination of the allowances for losses on loans and foreclosed real estate, management obtains independent appraisals for significant properties. A majority of the Bank's loan portfolio consists of single-family residential loans in the metropolitan New Orleans area.The majority of loans are secured by first mortgages on the residences of the borrowers and are expected to be repaid from the cash flows of the customers.Some of the activities that the economy of this region is dependent upon include the petrochemical industry, the port of New Orleans, healthcare and tourism.Significant declines in economic activities in these areas could affect the borrowers’ ability to repay loans and cause a decline in value of assets securing the loan portfolio. 5 Hibernia Homestead Bank and Subsidiary Notes to Consolidated Financial Statements (Continued) Note 1.Nature of Operations and Summary of Significant Accounting Policies (Continued) Use of Estimates (Continued) While management uses available information to recognize losses on loans and foreclosed real estate, future additions to the allowances may be necessary based on changes in local economic conditions. In addition, regulatory agencies, as an integral part of their examination process, periodically review the Bank's allowances for losses on loans and foreclosed real estate.Such agencies may require the Bank to recognize additions to the allowances based on their judgments about information available to them at the time of their examination.Because of these factors, it is reasonably possible that the allowances for losses on loans and foreclosed real estate may change in the near term. Cash Equivalents Cash equivalents consist of cash on hand and in banks and federal funds sold.For purposes of the statements of cash flows, the Bank considers all highly liquid debt instruments with original maturities, when purchased, of less than three months to be cash equivalents. Loans Receivable Loans receivable are stated at unpaid principal balances, less the reserve for loan losses, and net of deferred loan origination fees and discounts. Interest on Loans Interest on residentialmortgage and commercial loans is credited to income as earned.An allowance is established for interest accrued on loans contractually delinquent three months or more.Unearned discounts on mortgage loans are taken into income over the life of the loan using the interest method.Interest on savings account loans is credited to income as earned using the simple interest method. Reserve for Loan Losses The reserve for loan losses is maintained to provide for probable credit losses related to specifically identified loans and for losses inherent in the loan portfolio that have been incurred as of the balance sheet date.The reserve is comprised of specific reserves and a general reserve.In addition, the general reserve considers trends in delinquencies and non-accrual loans, concentrations, volatility of risk ratings and the evolving mix in terms of collateral, relative loan size and the degree of seasoning within the various loan products. Specific reserves are assessed for each loan that is reviewed for impairment or for which a probable loss has been identified.The reserve related to loans that are identified as impaired is based on discounted expected future cash flows (using the loan’s initial effective interest rate), the observable market value of the loan, or the estimated fair value of the collateral for certain collateral dependent loans.Factors contributing to the determination of specific reserves include the financial condition of the borrower, changes in the value of pledged collateral and general economic conditions.General reserves are established based on historical charge-offs considering factors that include risk rating, concentrations and loan type. 6 Hibernia Homestead Bank and Subsidiary Notes to Consolidated Financial Statements (Continued) Note 1.Nature of Operations and Summary of Significant Accounting Policies (Continued) Reserve for Loan Losses (Continued) Changes in underwriting standards, credit administration and collection policies, regulation and other factors which affect the credit quality and collectibility of the loan portfolio also impact the unallocated reserve levels.The reserve for loan losses is based on management’s estimate of probable credit losses inherent in the loan portfolio; actual credit losses may vary from the current estimate.The reserve for loan losses is reviewed periodically, taking into consideration the risk characteristics of the loan portfolio, past charge-off experience, general economic conditions and other factors that warrant current recognition. As adjustments to the reserve for loan losses become necessary, they are reflected as a provision for loan losses in current-period earnings.Actual loan charge-offs are deducted from and subsequent recoveries of previously charged-off loans are added to the reserve. Impaired Loans Statement of Financial Accounting Standards (SFAS) No. 114, Accounting by Creditors for Impairment of a Loan and SFAS No. 118, Accounting by Creditors for Impairment of a Loan - Income Recognition and Disclosures, requires that impaired loans be measured based on the present value of expected future cash flows discounted at the loan's original effective interest rate.As a practical expedient, impairment may be measured based on the loan's observable market price or the fair value of the collateral if the loan is collateral dependent.When the measure of the impaired loan is less than the recorded investment in the loan, the impairment is recorded through a valuation allowance.This valuation allowance is recorded in the allowance for loan losses on the balance sheet. Interest payments received on impaired loans are recorded as interest income unless collection of the remaining recorded investment is doubtful, at which time payments received are recorded as reductions of principal.Changes in the present value due to the passage of time are recorded as interest income, while changes in estimated cash flows are recorded in the provision for loan losses. Loan Origination Fees, Commitment Fees and Related Costs The Bank has adopted the provisions of SFAS No. 91, Accounting for Nonrefundable Fees and Costs Associated with Originating or Acquiring Loans and Indirect Costs of Leases. Accordingly, loan origination fees and certain direct loan origination costs are deferred, and the net fee or cost is recognized as an adjustment to interest income using the interest method over the contractual life of the loans, adjusted for any prepayments. Securities SFAS No. 115, Accounting for Certain Investments in Debt and Equity Securities, requires the classification of securities into one of three categories: Trading, Available-for-Sale or Held-to-Maturity. Management determines the appropriate classification of debt securities at the time of purchase and re-evaluates this classification periodically.Trading account securities are held for resale in anticipation of short-term market movements.Debt securities are classified as held to maturity when the Bank has the positive intent and ability to hold the securities to maturity.Securities not classified as held to maturity or trading are classified as available for sale. 7 Hibernia Homestead Bank and Subsidiary Notes to Consolidated Financial Statements (Continued) Note 1.Nature of Operations and Summary of Significant Accounting Policies (Continued) Securities (Continued) Trading account securities are carried at market value.Gains and losses, both realized and unrealized, are reflected in earnings. Held-to-maturity securities are stated at amortized cost.Available for sale securities are stated at fair value, with unrealized gains and losses, net of applicable deferred income taxes, reported in a separate component of other comprehensive income.The amortized cost of debt securities classified as held to maturity or available for sale is adjusted for amortization of premiums and accretion of discounts to maturity or, in the case of mortgage-backed securities, over the estimated life of the security.Amortization, accretion and accruing interest are included in interest income on securities.Realized gains and losses, and declines in value judged to be other than temporary, are included in net securities gains.The cost of securities sold is determined based on the specific identification method. Impaired Securities Securities available-for-sale or held-to-maturity in which, after acquisition, the Bank believes it will not be able to collect all amounts due according to its contractual terms are considered to be permanently impaired.In accordance with generally accepted accounting principles, impaired securities are written down to fair value, and any unrealized loss is charged to net income. The written down amount then becomes the security’s new cost basis. Investment in FHLB of Dallas and FNBB Stock The Bank maintains investments in membership stocks of First National Bankers Bank (FNBB) and the Federal Home Loan Bank (FHLB) of Dallas.The carrying amounts of these investments are stated at cost. The Bank is required by law to have an investment in stock of the Federal Home Loan Bank of Dallas.Effective April 16, 2007, the membership investment requirement is .6% of the member’s total assets, and the activity-based requirement is 4.1% of advances and applicable Mortgage Partnership Finance assets. Foreclosed Real Estate Real estate acquired through, or in lieu of, foreclosure is initially recorded at the lower of cost (principal balance of the former mortgage loan plus costs of obtaining title and possession) or fair value at the date of acquisition.Costs relating to development and improvement of property are capitalized, whereas costs relating to the holding of property are expensed. Management periodically performs valuations, and an allowance for losses is established by a charge to operations if the carrying value of a property exceeds its estimated net realizable value. Premises and Equipment Premises and equipment are stated at cost less accumulated depreciation and amortization.Depreciation is calculated on a straight-line basis over the estimated useful lives of the assets.Estimated lives are 10 to 30 years for buildings and improvements and 3 to 10 years for furniture, fixtures and equipment.Amortization of leasehold improvements is calculated on the straight-line basis over the terms of the leases. 8 Hibernia Homestead Bank and Subsidiary Notes to Consolidated Financial Statements (Continued) Note 1.Nature of Operations and Summary of Significant Accounting Policies (Continued) Income Taxes The Bank recognizes income taxes in accordance with Statement of Financial Accounting Standards (SFAS) No. 109, Accounting for Income Taxes.SFAS No. 109 uses the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred income taxes are recognized for the tax consequences of "temporary differences" by applying enacted statutory tax rates applicable to future years to the difference between financial statement carrying amounts and the tax basis of existing assets and liabilities.Deferred taxes are also recognized for operating losses and tax credits that are available to offset future income taxes. Comprehensive Income The Bank reports comprehensive income in accordance with Statement of Financial Standards (SFAS) No. 130, Reporting Comprehensive Income.SFAS No. 130 establishes standards for reporting and presentation of comprehensive income and its components in a full set of financial statements.Comprehensive income consists of net income and net unrealized gains (losses) on securities and is presented in the statements of equity and comprehensive income.SFAS No. 130 requires only additional disclosures in the financial statements, it does not affect the Bank’s financial position or results of operations. Three Months Ended September 30, Nine Months Ended September 30, 2008 2009 2008 2009 (Unaudited) (Unaudited) (In Thousands) Net Loss $(135) $ (54) $(359) $(151) Other Comprehensive Income, Net of Tax 202 118 175 28 Unrealized (Loss) Gain on Securities Total Other Comprehensive Income 202 118 175 28 Total Comprehensive Income (Loss) $ 67 $ 64 $(184) $(123) Statement of Cash Flows The statement of cash flows was prepared in accordance with the provisions of Statement of Financial Accounting Standards (SFAS) No. 104, Statement of Cash Flows - Net Reporting of Certain Cash Receipts and Cash Payments and Classification of Cash Flows from Hedging Transactions.This Statement permits certain financial institutions to report, in a statement of cash flows, net receipts and payments for deposits placed, time deposits accepted and repaid and loans made and collected.Additionally, in accordance with generally accepted accounting principles, interest credited directly to deposit accounts has been accounted for as operating cash payments. 9 Hibernia Homestead Bank and Subsidiary Notes to Consolidated Financial Statements (Continued) Note 1. Nature of Operations and Summary of Significant Accounting Policies (Continued) Recent Accounting Pronouncements (Continued) In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements.This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007. In
